       Case:17-03750-ESL13 Doc#:29 Filed:03/08/19 Entered:03/08/19 08:54:14                             Desc:
                          Dismissal Movant Request Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:                                                      Case No. 17−03750 ESL

JOSE ANIBAL TIRADO VAZQUEZ
                                                            Chapter 13

xxx−xx−1994

                                                            FILED & ENTERED ON 3/8/19
                        Debtor(s)



                                           ORDER DISMISSING CASE

The motion to dismiss filed by RELIABLE AUTO, a division of Popular Auto LLC (docket #28) having been duly
notified to all parties in interest, and no replies having been filed, it is now

ORDERED that the instant case be and is hereby dismissed for the reasons stated in the motion to dismiss; and it is
further

ORDERED that the Clerk closes any contested matter or adversary proceeding pending in the instant case.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Friday, March 8, 2019 .
